            Case 1:19-cv-08345-MKV-DCF Document 29 Filed 01/13/20 Page 1 of 3


The A Star Group, Inc                                                                                     Page 1 of 3
Non-Disclosure Agreement


                    AST AR/TIMETRICS NONDISCLOSURE AGREEMENT

This Non-Disclosure Agreement ("Agreement") is entered into as of March 21 2011 ("Effective Date"), by and between The A Star
Group, Inc. d/b/a Timetrics and Chief Executive Office Samantha S. Kumaran, collectively referred to hereunder as ("Timetrics'') with
executive offices at 154 Reade Street, New York, NY. 10013 and ffedqe So/ut«w$ Inc,. and Northland Energy Trading Inc and its
principal Mr1rk Stillman collectively referred to hereunder as ("Recipient") with executive offices at with offices at 500 N. Commercial
Street, SUite 302A, Manchester, NH, 03101.

WHEREAS Timetrics is in the business, under the consulting name of AStarGroup, of risk management advisory and consulting services
related to the implementation of firm-wide earnings at risk (EaR), Financial Decision Support f or Trading Floors, Energy Consulting and
Risk Mitigation, and Enterprise Wide Risk Management (EWRM) and is also in the business, under the software name Timetrics, of
providing client specific customized, comprehensive risk management solutions and analysis in the form of software, design services and
methodologies to compute Earnings at Risk and Energy Risk;

WHEREAS As of the Effective Date of this Agreement, the Recipient has been and expects to engage in discussions and the exchange of
information and documentation relating to mutual business opportunities to the expansion of Hedge Solutions/Northland Energy Trading
with Timetrics Services, Products and Software as well as potential mutually-beneficial joint business opportunities (the "Purpose").

NOW THEREFORE IN CONSIDERATION OF the promises and covenants contained in this Agreement and other good and valuable
considerations, the receipt and sufficiency of which is hereby acknowledged, as an express condition to such disclosure, Recipient agrees
as follows:

1 Non-Disclosure and Limited Use. Recipient shall hold all Confidential Information in strict confidence and shall not disclose any
Confidential Information to third parties, unless previously authorized to in writing by Timetrics. Recipient shall disclose Confidential
Information only to employees who need to know such information for the Purpose set forth above and who are bound by confidentiality
terms substantially similar to those in this Agreement and/or have signed agreements that obligate them to refrain from disclosing that
Confidential Information as required under this Nondisclosure Agreement. Recipient shall assume liability for any use or disclosure of
Confidential Information by its employees, servants, agents or any other party that obtains access to such Confidential Information by
or through Recipient. Recipient agree to take all steps reasonably necessary to protect the secrecy of the Confidential Information, and
to prevent the unauthorized use, disclosure, publication, or dissemination of Confidential Information. Recipient shall disclose
Confidential Information to third parties only with Timetrics written consent and to those who or have signed Nondisclosure Agreements
with Timetrics that obligate them to refrain from disclosing that Confidential Information as provided for herein.

2. Confidential Information: Recipient understands that its discussions with Timetrics will involve access to and creation of
confidential, proprietary and trade secret inronnation and materials of Ti metrics (or its clients, affiliates, licensors, suppliers, or business
associates) collectively "Confidential Information".

"Co nfidential Information" in this Agreement means all information (in written, electronic or other form) provided by Timetrics to
Recipient hereunder. It shall also include without limitation all information and any idea in whatever form, tangible or intangible, oral,
written, graphic, machine recognizable, and/or sample f orm, whether disclosed to or learned by Recipient pertaining in any manner to
the business of Ti metrics or to Ti metrics' clients, affiliates, Ii censors, suppliers or business associates.

Confidential Information includes, without limitation, any (a) inf ormation, ideas or materials of a technical or creative nature, including
but not limited to research and development results, designs and specifications, software plans, computer source and object code,
patent applications, plans for future development and new product concepts, trade secrets, and other materials and concepts relating to
Timetrics' products, software, services, processes, technology or other intellectual property rights; (b) information, ideas or materials
of a business nature, including but not limited to consulting plans, non-public financial information, information regarding profits, costs,
pricing, revenues, marketing, proposals, purchasing, sales, customers, suppliers, contract terms, employees and salaries; product
development plans, business and financial plans and forecasts; and marketing and sales plans and forecasts; (c) all personal property,
including, without limitation, all books, emails, correspondence, manuals, records, reports, notes, contracts, lists, blueprints and other
documents or materials, or copies thereof, received by Recipient in the course of the Purpose, including, wfthout limitation, literature
and any other materials pertaining to any work p erformed by Recipient; (d) the terms and conditions of any Business Agreement(s),
including all Statements of Work; (e) information, ideas or materials related to the Timetrics Software, and its licensing agreements,
and the Timetrics Software as defined below and; (f) all general risk advisory and energy risk management methods, algorithms,
processes, tools, software, mathematics and techniques (which are considered trade secrets ofTimetrics) used for the valuation and
mitigation of risks. The following exceptions to Confidential Information shall apply:- (i) the information is or becomes publicly known
through lawful means; (ii) the information was rightfully in Recipient's possession or part of Recipient's general knowledge prior to any
discussions with Timetrics; or (iii) the information is disclosed to Recipient without confidential or proprietary restriction by a third party
who rightfully possesses the information (without confidential or proprietary restriction) and did not learn of it, directly or indirectly,
from Recipient.

2b. "Timetrics Software" shall mean all models, analytical tools, methods, software, methodologies, reports and documentation
marketed, developed or in-development by Timetrics including but not limited to the software's functional attributes, capabilities, visual
expressions, features, design, user-interfaces, reporting outputs, descriptions, formulae, mathematics, techniques, analytical processes
and methods, intellectual property, knowledge, application of software, GUI, reports formats, and output of software collectively called
("Timetrics Software''). Timetrfcs Software shall be considered without exception Confidential and Proprietary Information of Timetrics.
Recipient acknowledges and agrees that Timetrics Software constitutes trade secrets and/or copyrighted material and Confidential
and/or Proprietary Information of Timetrics and its suppliers, licensors or subcontractors. Recipient further acknowledges and agrees
that the Tfmetrics Software is the competitive intellectual property of Timetrics and is the crux of commercial value and sale price of
Timetrics business models and services. The items defined in Timetrics Software above shall also be considered proprietary to Timetrics.
("Software Propri   ry Items").


Signed                                                                                       Date.?-       Z Z - I/
Case 1:19-cv-08345-MKV-DCF Document 29 Filed 01/13/20 Page 2 of 3
              Case 1:19-cv-08345-MKV-DCF Document 29 Filed 01/13/20 Page 3 of 3


The A Star Group, Inc                                                                                       Page 3 of 3
Non-Disclosure Agreement

state or federal court sitting in the State of New York, City of New York, Borough of Manhattan, and Recipient agrees to submit to the
jurisdiction of said courts for all purposes.

s. Forced Disclosure: If Recipient is ordered by a court or another governmental body of competent jurisdiction to disclose Ti metrics'
Confidential Inform ation ("Forced Disclosure"), then Recipient shall first refuse to provide such information, as the rights in and to such
Confidential Information are not owned by the Recipient and shall then promptly, at its sole cost and expense obtain a protective order
or Confidential Sealing order around such a process to prohibit public dissemination of the Tim etrics' Confidential Information.
Conditional upon the foregoing, Recipient shall be permitted to disclose the portion of Confidential Information if ordered or required
under law, provided Recipient complies with the following additional requirements: (i) Recipient shall promptly notify Timetrics of the
order or request by the most expeditious possible means, {and where reasonably possible, at least ten (10) business days before such
disclosure) and forward to Timetrics exact copies of the questions and re quests for Information being asked; (ii) shall consult with
Timetrics with respect to taking steps to resist or narrow the scope of such request or legal process and: (iii) Recipient shall join or
agree (or at a minimum shall not oppose) any fur ther motions or similar request by Timetrics for an order protecting the confidentiality
of the Confidential Information, including joining or agreeing to (or not op posing to) a motion for leave to intervene by Timetrics; (iv)
Recipient shall at its own cost, identify and mark any Confidential Information disclosed as Trade Secrets, Proprietary and Confidential of
Timetrics and pursue all available means of maintaining the Confidentiality of this material as governed by law; and {v) Recipient shall
not interfere or prohibit Timetrics from seeking a protective order {and/or temporary restraining order) regarding the disclosure of
Confidential Info rmation and other relief in any disclosure of its Confidential Information as outlined in the Co nfidentiality provisions
included herein or as permitted by law.

In any case, Recipient will (a) disclose only that portion of the Confidential Information which Recip ient's le gal counsel advises is
required to be disclosed, (b) use its reasonable efforts to ensure that such Confidential Information is treated confidentially, and use all
reasonable efforts to require the receiving party sign a Non-Disclosure Agreement directly with Timetrics (with copies of NDA's being
supplied promptly from Recipient) and (c) notify Timetrics promptly of the items of Confidential Information to be disclosed, and { d)
comply with all other disclosure restrictions within this Agreement. Further Recipient shall assume liability for any unauthorized
disclosure or misuse of any Confidential Information disclosed under this paragraph 8, which is not in compliance with the provisions
hereunder.

9. Arbitration: Notwithstanding the foregoing and without limitation to Timetrics rights under Paragraph 5-7, if Recipient breaches this
agreement {or is in alleged breach of this Agreement) Timetrics may at its sole discretion and option, initiate a process of arbitration
and Recipient agrees also to be bound by a such a process of arbitration, once initiated by Timetrics. Without limiting its rights
hereunder, any dispute initiated by Timetrics to be resolved by arbitration, shall be settled by arbitration in accordance with the rules of
the CPR Rules for Non-Administered Arbitration. Notwithstanding the foregoing, for the purpose of Arbitrator selection, the parties agree
to Administered-Arbitration and to a time limit of thirty (30) days for the selection of the arbitrator. Any such arbitration proceeding shall
take place in the city and state of New York. The arbitrator shall undertake reasonable steps to minimize the cost of the arbitration to the
parties. Arbitration proceedings shall be conducted in confidence. The arbitrator shall have experience in the sohware industry. The
Arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, Any decision m ade by the Arbitrator shall be binding upon
the parties to such arbitration and judgment upon the award rendered by the Arbitrator may be entered in any court having jurisdiction
thereof. Recipient agrees in advance, that either party may elect to be represented by its business representatives (which may include any
appointed non-employee mediator, as well as its officers, directors or owners) or appear Pro Se and neither party shall be obligated to retain
counsel in such arbitration. If Recipient is found to have breached this agreement, Timetrics shall be entitled to recove ry of all its court costs,
attorneys fees and arbitration costs should any judgment or settlement, be substantially in favor of TImetrics. Notwithstanding the foregoing
if there is a breach {or threatened breach) of Confidential Information, nothing shall prevent nmebics from seeking the necessary pro tective
orders, and/or other injunctive relief needed to prevent irreparable harm being done to nmetrics. The p arties intend that this Agreement
shall be enforced to the greatest extent in time, area and degree of participation, as is permitted by law.

10. General: This Agreement shall be binding u pon and for the benefit of Recipient and Timetrics, and their successors and assigns.
Failure to enforce any provision of this Agreement shall not constitute a waiver of any term hereof. This Agreement supersedes and
replaces any existing agreement entered into by Recipient and Timetrics r elating generally to the same subject matter, and may be
modified only in writing signed by both parties. This Agreement contains the entire agreement between the parties with respect to the
subject matter hereof. An y understanding between the parties beyond the Purpose of this Agreement shall be set forth in a separate
written agreement containing appropriate terms and conditions. The parties agree that a facsimile or electronically scanned copy of this
Agreement shall be leg al    d binding. Recipient may fax a signed copy to 209-755-5834.

                                                             The A Star Group, Inc d/b/a Timetrics


                                                              By__�---------                             - --
                                                             (signature)

                                                                   Samantha Siva Kumaran
Name
(print)
          #4-t?-j? S-71'--?WLAcM                             Name.__________________
                                                                    (print)

nt1e:     Ct,,,� r     tt.f'&,(_.,-rt J   tl'.r-& ,;,- "-               CEO
                                                             Title _________________

                                                                      212-431-5098
Phone:     yi/5-J{f'" 777 t:/                                Phone: ________________

                                                                      samantha@timetricsrisk.com
Email: _________________                                     Email: _______________                           _
                                                                                                              _

           S....:l.2-//
Date: _________________                                      Date: _ 3_______________
                                                                       / 2 2 / 2 0 1 1 _
Signect�44efi4J.'lefJ.M!1,1{:l=:=::::=-                                                        Date________
